DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. § 112(b) rejections to claims 1 and 14 have been withdrawn in view of current amendments. 
	The double patenting rejections to claims 1, 4, 5, and 14 has been withdrawn in view of the approval of the filed terminal disclaimer on March 17, 2022.

Response to Arguments
Applicant’s arguments, see p.11-15, filed March 17, 2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa (US 2017/0352256).

In his disclosure Miwa discloses an information processing device comprising: 
a memory that stores: 
first information in which a plurality of zones are associated with camera identification information of a plurality of cameras photographing the respective plurality of zones, the plurality of zones including a first zone and a second zone (the layout information storage unit 114A of the control unit registers the disposition positions of the respective monitoring cameras and the surveillance target area such as a back facility being a staff-only area – [0148]; the layout information storage unit 114A is contained in the Control Unit 110 – Figures 1 and 2),
second information in which registered face image data is associated with each zone of the plurality of zones into which an entry of a person corresponding to the registered face image data is permitted, the registered face image data associated with the first zone being different from the registered face image data associated with the second zone (performing face authentication to determine whether the face of a person included in an image received from the monitoring camera 11 is any of the persons’ faces registered in the face information DB 160 – [0098]; when the shot person’s face image matches any of the previously registered employees’ face images registered in advance it is determined whether more detailed access permission information has been set for the back facility; determining that the person present in the back facility is not a suspicious person, and determining if the person is allowed admission to a specific department in the back facility or at certain times for administrative reasons even when the person is not a suspicious person – [0160-0161]), and 
instructions; and 
a processor, when executing the instructions stored in the memory, that performs operations including: 
receiving face image data from a camera of the plurality of cameras (Figure 5, S21), 
referring to the first information and the second information, determining a photographing zone, of the plurality of zones, in which a person corresponding to the received face image data has been photographed (determining if a person or vehicle has entered surveillance target area, determining if there is a match with a concerned person’s face, determining if more detailed access permission information has been set for back facility and determining if the matched person can gain access to specific place of back facility or at a specific time – Figure 5, S22-S26), and 
determining that an entry of the person corresponding to the received face image data into the determined photographing zone is permitted, when the received face image data matches the registered face image data associated with the determined photographing zone in the second information (determining determine him/her not to be suspicious person but permitted person – Figure 5, S27), and 
determining that the entry of the person corresponding to the received face image data into the determined photographing zone is not permitted, when the received face image data does not match the registered face image data associated with the determined photographing zone in the second information (determine him/her not to be suspicious person or permitted person – Figure 5, S29).

Claim 14 corresponds to the method performed by the device of claim 1. Therefore, claim 14 is being rejected on the same basis as claim 1. 

Regarding claim 18 Miwa discloses the information processing device according to claim 1, wherein 
in response to determining that the photographing zone is the first zone, it is determined that the entry of the person correspond to the received face image data into the first zone is permitted, when the received face image data matches the registered face image data associated with the first zone in the second information (determining if a person or vehicle has entered the surveillance target area and then determining if there is a match for the person’s face – Figure 5, S22, S24), and 
in response to determining that the photographing zone is the second zone, it is determined that the entry of the person correspond to the received face image data into the second zone is permitted, when the received face image data matches the registered face image data associated with the second zone in the second information (determining is more detailed access permission information has been set for back facility and determining if the corresponding person can gain access to specific place of back facility or at specific time – Figure 5, S25-S29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2017/0352256) in view of Sato et al. (US 2002/0191817).

Regarding claim 2 Miwa discloses the information processing device according to claim 1, wherein the processor receives: 
from a first terminal device, information relating to setting of a camera (the layout information storage unit 114A of the control unit registers the disposition positions of the respective monitoring cameras and the surveillance target area such as a back facility being a staff-only area – [0148]; the layout information storage unit 114A is contained in the Control Unit 110 – Figures 1 and 2), and, 
from a second terminal device, registered face image data of a person entering at least one of the plurality of zones (Face Information DB 160 in Figure 1).
However, fails to explicitly disclose image data of a person requesting permission to enter a zone.
In his disclosure Sato teaches image data of a person requesting permission to enter a zone (Face recognition sections 22 and 32 in Figure 1 receive registered face data from face data registration section 14 and dictionary data management section 17 when a person wants to enter Room A or Room B).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sato into the teachings of Miwa because with such incorporation a high degree of security can be attained (par. [0010]).

Regarding claim 3 Miwa discloses the information processing device according to claim 2, wherein the processor receives: 
from the first terminal device, camera identification information of the camera installed in a zone and zone identification information of the zone in which the camera is installed (layout information storage unit 114A registers surveillance area layout information in advance based on positions of monitoring cameras 11, area names, among others – [0122]; the layout information storage unit 114A of the control unit registers the disposition positions of the respective monitoring cameras and the surveillance target area such as a back facility being a staff-only area – [0148]), and 
from the second terminal device, registered face image data of the person entering a zone (Face Information DB 160 in Figure 1).
However, fails to explicitly disclose registered face image data of the person requesting permission to enter a zone and zone identification information of the zone in which the person has requested permission to enter.
In his disclosure Sato teaches registered face image data of the person requesting permission to enter a zone and zone identification information of the zone in which the person has requested permission to enter (Face recognition sections 22 and 32 in Figure 1 receive registered face data from face data registration section 14 and dictionary data management section 17 when a person wants to enter Room A or Room B, it also receives visiting place information that indicates which room/area the visitor is allowed to be in – Figure 10, [0120-0124]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sato into the teachings of Miwa because with such incorporation a high degree of security can be attained (par. [0010]).

Claim 15 corresponds to the method performed by the device of claim 2. Therefore, claim 15 is being rejected on the same basis as claim 2.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2017/0352256) in view of Sato et al. (US 2002/0191817) further in view of Kono et al. (US 2013/0272584).

Regarding claim 4 Miwa teaches the information processing device according to claim 3. However, fails to explicitly disclose storing information, in which the received camera identification information of the camera installed in the zone is associated with the zone identification information of the zone in which the camera is installed, into a first table, and information, in which the received registered face image data of the person requesting permission to enter the zone is associated with the zone identification information of the zone in which the person has requested permission to enter, into a second table.
In his disclosure Sato teaches storing information, in which the received registered face image data of the person requesting permission to enter the zone is associated with the zone identification information of the zone in which the person has requested permission to enter, into a second table (Figure 10 shows a table containing face pattern with corresponding visiting place information a person is allowed to enter).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sato into the teachings of Miwa because with such incorporation a high degree of security can be attained (par. [0010]).
However, fails to explicitly disclose storing information, in which the received camera identification information of the camera installed in the zone is associated with the zone identification information of the zone in which the camera is installed, into a first table.
In his disclosure Kono teaches storing information, in which the received camera identification information of the camera installed in the zone is associated with the zone identification information of the zone in which the camera is installed, into a first table (area table 229a that specifies the area where the supplied image is captured based and the camera ID – Figure 13, [0091]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kono into the teachings of Miwa because such incorporation allows to properly monitor actions of suspicious persons in an area (par.[0012]).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US 2017/0352256) in view of Sukegawa et al. (US 2003/0039380).

Regarding claim 5 Miwa discloses the information processing device according to claim 1, wherein 
the processor collates the face image data received from a camera associated with the first zone with the registered face image data associated with the first zone, and determines whether a person other than a person corresponding to the registered face image data associated with the first zone has entered the first zone (face authentication collating means – [0087]; detecting a person has entered a surveillance target area and determines if a match is present; determine if the person that entered the surveillance target area corresponds to a person who can gain access to specific place of back facility and determine him/her not to be suspicious person but permitted person – Figure 5, S21-S27), 
the processor transmits a message to a terminal device when an entry of the person other than the person corresponding to the registered face image data associated with the first zone is determined (in Figure 5 a message is issued when it is determined that the person that entered the surveillance target area is not a person who can gain access to a specific place – S26, S30).
However, fails to explicitly disclose an alarm signal, and the processor registers the face image data corresponding to the person that caused the transmission of the alarm signal in association with the first zone in the second information according to an instruction from the terminal device that has received the alarm signal.
In his disclosure Sukegawa teaches an alarm signal (unauthorized access is notified on the basis of the result of collation via an alarm – [0393, 0394]), and the processor registers the face image data corresponding to the person that caused the transmission of the alarm signal in association with the first zone in the second information according to an instruction from the terminal device that has received the alarm signal (if collation is unsuccessful a face pattern from the face image of a specific person not registered is registered in the a special dictionary – [0377]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sukegawa into the teachings of Miwa because such incorporation improves the authentication accuracy and security level (par. [0014]).

Claim 16 corresponds to the method performed by the device of claim 5. Therefore, claim 16 is being rejected on the same basis as claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482